COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00131-CV


OZO Capital, Inc., Biltmore Funding       §    From the 48th District Court
II, LLC, and DFI-OTH, LLC
                                          §    of Tarrant County (048-287425-16)
v.
                                          §    March 29, 2018

Vance Syphers and Chris Edens             §    Opinion by Justice Birdwell


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants OZO Capital, Inc., Biltmore Funding II,

LLC, and DFI-OTH, LLC shall pay all of the costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Wade Birdwell__________________
                                          Justice Wade Birdwell